DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive. 
With respect to interpretation of the claims, Applicant has argued that the phrase “in fluid communication” should be interpreted as a direct connection between the claimed components.  The Examiner disagrees, and notes that the phrase “in fluid communication” does not require a direct connection between two structures.  As an example, pouring water from a pitcher into a glass renders the pitcher and glass being in fluid communication.  However, it is not required for the pitcher to have a direct, physical connection to the glass for one to pour water from the pitcher into the glass.  Similarly, two open containers at opposite ends of a table can be considered as in fluid communication with each other through the ambient environment without there being a direct connection between the two containers.  In considering the examples provided above, the Examiner fully understands that the claims are not directed to pouring water from a pitcher, or two open containers on a surface; however, the examples are presented to show the breadth of the phrase “in fluid communication,” and to reiterate that a direct connection is not required for an individual structure to be in fluid communication with a separate structure.  As it relates to claim 30, the Examiner notes that they do not require a direct connection between the first chamber and the production fluid conduit, nor does it require a direct connection between the movable divider, the first chamber, and the second chamber, and that claiming the structures “in fluid communication” with each other does not require a direct connection.
Applicant has made similar arguments with respect to the movable divider “disposed between” and “in fluid communication with the first and second chambers.  Applicant has also pointed to the definition of “divider” (something serving as a partition between separate spaces or areas, see Applicants Remarks page 8, second full paragraph) as a showing that the divider has a direct connection with the first and second chambers.  Again, the Examiner contends that a divider can separate two spaces or structures without having a direct connection to those spaces or structures.  The phrases “disposed between” or “in fluid communication” do not indicate or require a direct connection between individual structures, thus Applicant’s arguments do not reflect the broadest reasonable interpretation of the claims.  For these reasons, the Examiner will continue to interpret the claims as set forth in the Non-Final Rejection dated February 3, 2022.
With respect to the prior art, Applicant has amended independent claim 30 to positively recite a production fluid conduit, and to recite a pressure acting on the divider within the second chamber is less than, but within 10% of a pressure acting on the divider in the first chamber, and argues that the prior art does not teach the amended claim.  The Examiner agrees that reference to Dupont et al., as cited in the Non-Final Rejection of February 3, 2022 no longer anticipates independent claim 30, but contends that the instant claims are unpatentable under 35 U.S.C. 103 over Dupont et al.  At paragraph 0071, the instant specification states that pressure acting on the divider within the second chamber is less than but within 10% of pressure within the first chamber wherein less than 10% is defined as 10-1% (instant specification, paragraph 0071).  Reference to Dupont et al., teach that forces acting within the first and second portions (chambers) are substantially equal such that the forces acting on the piston are equalized (paragraph 0040).  The Examiner contends that the instant claims are obvious in view of Dupont et al., as one of ordinary skill in the art would recognize that substantially equal reads on the less than 10% range recited in the claims.  For example, a pressure difference of 1% can be viewed as substantially equal as a 1% pressure difference is minimal.  Furthermore, the Examiner contends that one utilizing the teachings of Dupont et al., would arrive at the instant invention through routine optimization as a means of controlling the rate at which a chamber is filled or emptied.  For these reasons, the Examiner contends that the limitations of the instant claims are taught by reference to Dupont et al.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The Examiner notes that the specification does not provide a definition as to what constitutes components of the system being in fluid communication. As such, the phrase “in fluid communication” will not be interpreted as two components being connected to each other as individual components can be in fluid communication without a direct connection. The Examiner notes that this interpretation holds for claims 30, 34, and 37-39 as the claims recite various components being in fluid communication.
For claim 30, the Examiner notes that the movable divider being “disposed between” the first and second chamber does not require that the divider be connected to the first and second chambers. For example, “disposed between” only requires that the movable divider be somewhere between the first and second chamber, and does not require the divider to be in contact with each of the chambers.
For claim 33, the Examiner notes that “data” is not a structural element of the system. Furthermore, based on the specification, the Examiner is interpreting the sensors as conveying data to the processor, and not storing data on the sensor itself.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-35, 37-41, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al., (US 2018/0017201).
Regarding claims 30 and 31, Dupont et al., teach a system comprising a conduit (production fluid conduit, figure 1 #130), a container having first and second cavities (chambers, paragraph 0022, figure 1 #’s 112, 114), a movable piston between the first and second cavities (paragraphs 0023, 0033, figure 1 #120), a pump in fluid communication with the first and second cavities (paragraphs 0035, 0037, figure 1 #160), and a processor configured to control the pressure source.  With respect to pressures acting on the piston, Dupont et al., teach that forces acting within the first and second portions (chambers) are substantially equal such that the forces acting on the piston are equalized (paragraph 0040).  The Examiner contends that claims 30 and 31 are obvious in view of Dupont et al., as one of ordinary skill in the art would recognize that substantially equal reads on the less than 10% range recited in the claims as a difference of less than 10% is minimal.  Additionally, the Examiner contends that one of ordinary skill in the art would have found it obvious within the teachings of Dupont et al., to provide a pressure difference acting on the piston of less than 10% through routine optimization.  The MPEP states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable conditions by routine experimentation.  One of ordinary skill in the art would have recognized that pressures acting on the piston can be optimized as a means of controlling the rate at which a chamber is filled or emptied.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dupont et al., wherein the forces acting on the piston in the second chamber are less than, but within 10% of the forces acting on the piston in the first chamber as optimization requires only routine skill in the art.
For claims 32 and 33, Dupont et al., teach one or more pressure sensors (paragraph 0037).
For claim 34, Dupont et al., teach the pressure source being a pump (paragraph 0035).
For claim 35, Dupont et al., teach the movable divider being a piston (paragraph 0023).
For claims 37 and 38, Dupont et al., teach first and second conduits (figures 1 and 4, conduits shown at #’s 132 and 134) in fluid communication with the first cavity (figures 1 and 4 #114). The Examiner notes that the phrase “to convey” recites an intended use limitation which is not given patentable weight in claims directed to a device.
For claim 39, Dupont et al., teach one or more valves in the first and second conduits (figure 4 #’s 138, 166), and a sensor (figure 4 #172). The Examiner notes that the phrases “to control fluid communication” and to capture data” denote intended use limitations which are not given patentable weight in claims directed to a device.
For claim 40, Dupont et al., teach an optical fluid analyzer (paragraph 0068).
For claim 41, Dupont et al., teach a pressure sensor (paragraph 0037).
For claim 44, Dupont et al., teach a sensor that measures electric resistivity (paragraph 0068), which is the reciprocal of conductivity.
For claim 46, Dupont et al., teach the system connected to surface equipment (paragraph 0064) which includes a wellhead.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al., (US 2018/0017201) in view of Sieben et al., (US 2018/0003619).
Regarding claim 36, Dupont et al., do not teach a system comprising a heating element.
Sieben et al., teach a system for analysis of reservoir fluids wherein the system comprises a thermoelectric-based heater/cooler apparatus (paragraph 0126). Sieben et al., teach that it is advantageous to provide a heater/cooler apparatus as a means of maintaining all the fluid handling components at isothermal conditions (paragraph 0126).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dupont et al., to utilize a heater/cooler apparatus in order to maintain the fluid handing components at isothermal conditions as taught by Sieben et al.
Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al., (US 2018/0017201) in view of Betancourt-Pocaterra et al., (US 2016/0168985).
Regarding claims 42 and 43, Dupont et al., do not teach the system comprising a spectrophotometer and a pH probe.
Betancourt-Pocaterra et al., teach a method of analyzing reservoir fluids wherein both a spectrophotometer and a pH probe are utilized to analyze the fluids (paragraphs 0081, 0094, 0137). Betancourt-Pocaterra et al., teach that it is advantageous to provide a spectrophotometer as a means of measuring the relative concentration of isotopes of a gas species (paragraph 0137). Betancourt-Pocaterra et al., also teach that it is advantageous to provide a pH probe as a means of measuring the acidity of reservoir fluids (paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dupont et al., to provide a spectrophotometer and a pH probe in order to measure the relative concentration of isotopes of a gas species, and to measure acidity of reservoir fluids as taught by Betancourt-Pocaterra et al.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al., (US 2018/0017201) in view of Diakonov et al., (US 2003/0206026).
Regarding claim 45, Dupont et al., do not teach a system comprising an ion selective electrode.
Diakonov et al., teach a potentiometric sensor for wellbore applications wherein the sensor comprises an ion selective electrode (paragraph 0035, 0037, 0038). Diakonov et al., teach that it is advantageous to provide an ion selective electrode as a means of analyzing ion content of effluents from a subterranean formation (paragraph 0001).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dupont et al., to provide an ion selective electrode in order to analyze ion content of effluents from a subterranean formation as taught by Diakonov et al.
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al., (US 2018/0017201) in view of Holland (US 4,778,355).
Regarding claim 47, Dupont et al., do not teach a pressure regulator.
Holland teaches a well pump system wherein a pump is in communication with a pressure regulator (column 18 lines 9-12).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Pressure regulators are very well known in the art, and one of ordinary skill in the art would have been motivated to provide a pressure regulator as a means of controlling the pressure source.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dupont et al., to utilize a regulator as taught by Holland as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797  
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                                                                                               9